Citation Nr: 9910203	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a claim for entitlement to an extended period of 
eligibility for Survivor's and Dependent's Educational 
Assistance under Chapter 35, Title 38 of the United States 
Code was timely filed.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from June 1967 until 
his death in November 1980.  The appellant is the surviving 
spouse of the veteran.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant appeared at a hearing before a member of the Board 
and was assisted at that hearing by a Senior Veterans Claims 
Examiner.  The appellant's claim originated with a decision 
of the New York, New York Regional Office.  During the 
pendency of the appeal she moved to the jurisdiction of the 
Chicago, Illinois RO.


FINDINGS OF FACT

1.  The delimitating date for the appellant's period of 
eligibility for Chapter 35 educational assistance benefits 
was November 13, 1990.

2.  From April 1990 to January 1995 the appellant was 
prevented from completing her program of education by 
physical and/or mental impairment.

3.  The appellant claimed entitlement to an extended period 
of eligibility for Chapter 35 educational assistance benefits 
in June 1995.



CONCLUSION OF LAW

The appellant's claim for an extended period of eligibility 
for Chapter 35 educational assistance benefits was timely 
filed.  38 U.S.C.A. § 3512(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 21.3032(c); 21.3047 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to surviving 
spouses of veterans and servicemembers in certain 
circumstances.  38 U.S.C.A. § 3501(a)(1)(B) (West 1991 & 
Supp. 1998); 38 C.F.R. § 21.3021(a)(2) (1998).  Generally, 
the beginning date of eligibility is the date of the 
veteran's or servicemember's death.  38 C.F.R. 
§ 21.3046(b)(4) (1998).  The basic ending date of 
eligibility, or the delimiting date, occurs ten years after 
the date of the veteran's or servicemember's death.  
38 U.S.C.A. § 3512(e) (West 1991 & Supp. 1998); 38 C.F.R. § 
21.3046(c)(1) (1998).  An extension of the period of 
eligibility may be granted if it is found that the spouse was 
prevented from initiating or completing a program of 
education because of a physical or mental impairment.  38 
U.S.C.A. § 3512(b); 38 C.F.R. § 21.3047.  In order to be 
eligible for an extended period of eligibility, the claim for 
an extended period must be received by VA by the latest of 
the following dates: one year from the date on which the 
spouse's original period of eligibility ended, or one year 
from the date on which the spouse's physical or mental 
disability no longer prevented her from beginning or resuming 
a chosen program of education. 38 U.S.C.A. § 3512(b); 38 
C.F.R. § 21.3032(c).

The evidence shows that the veteran died on November [redacted], 
1980.  The appellant was granted Certificate of Eligibility 
for a 45-month period of entitlement to Chapter 35 
educational assistance benefits beginning on that date, with 
a delimiting date of November [redacted], 1990.  She was notified of 
that award in August 1982.  She continued to receive 
educational assistance benefits through July 1983.  It was 
reported that she requested a leave of absence for the fall 
semester of 1983.  In August 1985 she again enrolled in 
school.  In October 1985 it was reported that she had 
withdrawn for health reasons.  

In a letter dated in February 1986 Jeanette Hatch, Ph.D., 
reported that the appellant was receiving treatment for a 
psychiatric disorder.  Dr. Hatch reported that the appellant 
had shown improvement and thought she was ready to return to 
school on a part-time basis, but found that the additional 
stress interfered with her overall level of adjustment and 
had to withdraw from classes.

In a letter dated in February 1986 Cheryl T. Dunn, M.D., 
reported having treated the appellant since April 1983 for 
manic depressive illness.  Dr. Dunn stated that the appellant 
was unable to complete her effort to obtain further education 
due to her illness.

The appellant again enrolled in school part-time beginning in 
August 1989.  In a statement dated in September 1992 she 
reported that she had discovered after a few weeks of the 
school term beginning in January 1990 that she was not able 
to handle the work.  She stated that she was hospitalized in 
April 1990 and remained hospitalized until June 1990.  In May 
1993 she was paid education benefits for the period from 
January to May 1990.  She was also advised that her remaining 
entitlement was 32 months and that the law did not permit 
payment after November 12, 1990. 

In June 1995 the appellant requested an extension of the 
delimiting date for educational assistance on the basis that 
she was unable to complete her program of education due to 
physiological and psychological problems, and submitted 
statements from her physician, a psychiatrist and a 
psychologist to the effect that she had been incapacitated 
due to illness.  She stated that she had not felt able to 
attend school until December 1994, and that she then enrolled 
at a business college for a term which extended from January 
to March 1995.  She did well and decided that she wanted to 
finish her bachelor's degree and attend graduate school.  

In a letter dated in June 1995 Susan McPhillips, M.D., 
reported that she had been treating the appellant since July 
1992 for symptoms of an atypical bi-polar disorder.  She also 
reported that the appellant had been hospitalized in 1990 and 
that those records showed that she was quite overwhelmed, 
depressed and dysfunctional.  She stated that since she had 
known the appellant she had been unable to function at school 
or at work until now. 

The RO denied the appellant's claim on the basis that it was 
not timely filed.  The appellant's claim was not received 
within one year after November [redacted], 1990, the date on which 
her original period of eligibility ended.  However, a timely 
claim for an extended period of eligibility may also be 
received within one year after the date on which disability 
no longer prevented her from resuming her program of 
education.  In this regard the Board finds that the evidence 
shows that the appellant was prevented from completing her 
program of education because of physical or mental impairment 
from April 1990 until January 1995.  Her claim for extension 
of the delimiting date for educational assistance was 
received in June 1995 which was within one year of January 
1995.  Accordingly, the Board finds that the appellant has 
filed a timely claim.  


ORDER

The appellant's claim for entitlement to an extended period 
of eligibility for Survivor's and Dependent's Educational 
Assistance under Chapter 35, Title 38 of the United States 
Code was timely filed.  To that extent the appeal is allowed.


REMAND

In addition to the period of inability to pursue her program 
of education from April 1990 to January 1995, the appellant 
has claimed that there were other periods during which she 
was prevented from pursuing her program of education due to 
physical or mental impairment.  Since the RO determined that 
her application was not timely filed, it has not considered 
the appellant's entitlement to a finding that there were 
additional such periods.  Before making such a determination, 
consideration of any available medical treatment records or 
records of periods of hospitalization would be helpful.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  After obtaining any appropriate 
releases from the appellant, the RO 
should obtain records of any treatment or 
hospitalization of the appellant between 
November 1980 and November 1990.  

2.  When those records are obtained the 
RO should reconsider the appellant's 
claim and determine whether there were 
periods in addition to the period from 
April 1990 to January 1995 during which 
she was prevented from completing a 
program of education because of physical 
or mental impairment.  


When the above actions are completed, in the event that the 
determination remains adverse to the appellant, the claims 
folder and assembled data should be returned to the Board for 
completion of appellate review after compliance with the 
provisions of 38 U.S.C.A. § 7105 (West 1991 & Supp. 1997).  
No action is required by the appellant unless she receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

